Citation Nr: 0108577	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active duty from  November 1972 to November 
1976, and from February 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant contends that the severity of his service-
connected PTSD warrants a higher evaluation than the 
currently assigned 10 percent rating.  He also contends that 
the severity of all his physical and mental disabilities 
combined render him permanently and totally disabled   and 
thus entitled to nonservice-connected pension benefits.

The Board notes that additional VA medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  VA medical records indicate that when the veteran was 
discharged from the VA Medical Center (MC) at New Orleans 
Louisiana in October 1999, he was awaiting notification to 
report to the VAMC in Little Rock for the PTSD inpatient 
treatment program.  Further review of the VA general medical 
examination report, dated in November 1999, provided no 
additional information as to the status of this scheduled 
inpatient treatment.  This suggests the likelihood of 
additional medical records in existence, which are 
potentially relevant to the claim on appeal.  The requisition 
and consideration of all available medical-treatment records 
that are clearly relevant to an issue on appeal is necessary 
for the proper adjudication of this case.  This is 
particularly important with regard to VA medical records.  
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and therefore, any 
available records from the aforementioned VA facilities 
should be obtained and associated with the file.

The Board further notes that in November 1999, the veteran 
was not afforded a VA examination of all his known 
disabilities, to include his service-connected PTSD, as well 
as his nonservice-connected psychiatric and digestive system 
disabilities.  Well-settled judicial precedents hold that in 
a situation as the one presented by the facts in this case, a 
remand for a new pension examination is in order to render a 
new rating decision that accurately identifies the percentage 
of impairment attributable to each specific disability shown 
by the evidence of record.  Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  The Board concludes that there must be a 
new rating examination in order that the adjudication may be 
a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.   This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the RO 
has not yet considered whether any additional notification or 
development actions are required in this case under the VCAA, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance (as set forth 
above) that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain all current 
private and VA treatment records, not 
currently of record.  These should 
include but are not limited to the 
inpatient treatment records from Little 
Rock VAMC's inpatient PTSD treatment 
program.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA pension 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the appellant is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  The examiner should 
give a full description of any limitation 
of activity imposed by each of the 
appellant's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

The appellant should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for PTSD as well as 
the issue of entitlement to a permanent 
and total disability evaluation for 
pension purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider each 
of the appellant's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  In evaluating any degree of 
disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (2000).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, adequate 
rationale should be provided regarding 
the appellant's substance-abuse disorder 
(alcoholism) under 38 C.F.R. § 3.301(b).  
In readjudicating this case, the RO 
should consider whether the appellant 
meets the criteria provided under 38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (2000) as well as the 
provisions of Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992); and Roberts, supra.  
If the appellant does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (2000).

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





